IN THE
                TENTH COURT OF APPEALS

                     No. 10-11-00124-CV

MICHAEL V. PISHKO,
                                          Appellant
v.

DR. LALE YURTTAS,
                                          Appellee


                 From the 361st District Court
                     Brazos County, Texas
               Trial Court No. 10-003350-CV-361


                     No. 10-11-00125-CV

N.K. ANAND,
                                          Appellant
v.

DR. LALE YURTTAS,
                                          Appellee


                From the 272nd District Court
                     Brazos County, Texas
               Trial Court No. 10-003351-CV-272
                           MEMORANDUM OPINION


        The appellant in each of these two cases has appealed the respective trial court’s

order allowing Appellee to take their presuit depositions pursuant to Rule of Civil

Procedure 202. Appellants also sought mandamus relief from the trial court orders in

separate but practically identical original proceedings, and today we have denied

mandamus relief in the original proceedings.

        “Presuit deposition orders are appealable only if sought from someone against

whom suit is not anticipated.” In re Jorden, 249 S.W.3d 416, 419 (Tex. 2008). That is, if

the order allows the presuit deposition of a person against whom suit is contemplated,

the order is interlocutory and there is no appellate jurisdiction. Thomas v. Fitzgerald, 166
S.W.3d 746, 747-48 (Tex. App.—Waco 2005, no pet.).

        In the trial courts and in the original proceedings, Appellee has taken the

position that she is investigating potential claims against not only her employer, but

also against the Appellants. Because Appellee contemplates or anticipates a possible

suit against Appellants, the trial courts’ orders are interlocutory, and these appeals are

dismissed for lack of jurisdiction.


                                                 REX D. DAVIS
                                                 Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeals dismissed
Opinion delivered and filed July 20, 2011
[CV06]
Pishko v. Yurttas                                                                     Page 2